Case 4:18-cr-00036-BMM Document 45 Filed 09/02/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
vs.

THOMPSON DENSMORE
ST. PIERRE,

Defendant.

 

 

CR 18-36-GF-BMM-JTJ

FINDINGS AND
RECOMMENDATIONS

I. Synopsis

Defendant Thompson Densmore St. Pierre (St. Pierre) has been accused of

violating the conditions of his supervised release. St. Pierre admitted alleged

violations 1, 2,3, 5 and 6. St. Pierre did not admit or deny alleged violation 4.

The government did not attempt to prove alleged violation 4. St. Pierre’s

supervised release should be revoked. St. Pierre should be placed in custody for

24 months, with no supervised release to follow.

II. Status

St. Pierre pleaded guilty to Escape on August 4, 2018. (Doc. 21). The

Court sentenced St. Pierre to 12 months and 1 day of custody, with 2 years of

supervised release to follow. (Doc. 30). St. Pierre’s current term of supervised
Case 4:18-cr-00036-BMM Document 45 Filed 09/02/20 Page 2 of 5

release began on February 22, 2019. (Doc. 37 at 2).

Petition

The United States Probation Office filed a Second Amended Petition on
March 25, 2020, requesting that the Court revoke St. Pierre’s supervised release.
(Doc. 37). The Second Amended Petition alleged that St. Pierre had violated the
conditions of his supervised release: 1) by using methamphetamine on three
separate occasions; 2) by consuming alcohol; and 3) by committing other crimes.
(Doc. 37 at 3-4).

Initial appearance

St. Pierre appeared before the undersigned for his initial appearance on
September 1, 2020. St. Pierre was represented by counsel. St. Pierre stated that he
had read the petition and that he understood the allegations. St. Pierre waived his
right to a preliminary hearing. The parties consented to proceed with the
revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on September 1, 2020. St. Pierre
admitted that he had violated the conditions of his supervised release: 1) by using
methamphetamine on three separate occasions; 2) by consuming alcohol; and

3) by committing other crimes. St. Pierre did not admit or deny alleged violation
Case 4:18-cr-00036-BMM Document 45 Filed 09/02/20 Page 3 of 5

4, The government failed to satisfy its burden of proof with respect to alleged
violation 4. The violations that St. Pierre admitted are serious and warrant
revocation of St. Pierre’s supervised release.

St. Pierre’s violations are Grade A violations. St. Pierre’s criminal history
category is IV. St. Pierre’s underlying offense is a Class D felony. St. Pierre
could be incarcerated for up to 24 months. St. Pierre could be ordered to remain
on supervised release for up to 24 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 30 to 37 months.

Il. Analysis

St. Pierre’s supervised release should be revoked. St. Pierre should be
incarcerated for 24 months, with no supervised release to follow. This sentence is
sufficient but not greater than necessary. This sentence should run concurrent
with any state sentence St. Pierre is currently serving, and concurrent with the
sentences imposed in Causes CR 11-57-GF-BMM, CR 10-70-GF-BMM, and CR
12-03-GF-BMM.

IV. Conclusion

The Court informed St. Pierre that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed St. Pierre of his right to object to these Findings and Recommendations
Case 4:18-cr-00036-BMM Document 45 Filed 09/02/20 Page 4of 5

within 14 days of their issuance. The Court explained to St. Pierre that Judge
Morris would consider a timely objection before making a final determination on
whether to revoke his supervised release and what, if any, sanction to impose. St.
Pierre stated that he wished to waive his right to object to these Findings and
Recommendations, and that he wished to waive his right to allocute before Judge
Morris.
The Court FINDS:
That Thompson Densmore St. Pierre violated the conditions of his
supervised release: by using methamphetamine on three separate occasions;
by consuming alcohol; and by committing other crimes.
The Court RECOMMENDS:
That the District Court revoke St. Pierre’s supervised release
and commit St. Pierre to the custody of the United States Bureau of
Prisons for 24 months, with no supervised release to follow. This

sentence should run concurrent with any state sentence St. Pierre is
currently serving, and concurrent with the sentences imposed in
Causes CR 11-57-GF-BMM, CR 10-70-GF-BMM, and CR 12-03-
GF-BMM.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
Case 4:18-cr-00036-BMM Document 45 Filed 09/02/20 Page 5 of 5

make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may accept,
reject, or modify, in whole or in part, the Findings and Recommendations. Failure
to timely file written objections may bar a de novo determination by the district
court judge, and may waive the right to appear and allocute before a district court
judge.

DATED this 2nd day of September, 2020.

cae ener

oo RTD
XN < i
Wi Johnston ~~
United States Magistrate Judge

 
